IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                            Docket Nos. 39792/39793/39794/39795

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 608
                                                )
       Plaintiff-Respondent,                    )     Filed: August 1, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LORI ANNETTE KLEM,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Orders revoking probation and requiring execution of underlying
       sentences, affirmed; orders denying Idaho Criminal Rule 35 motions, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In docket numbers 39792, 39793 and 39794, consolidated at the district court level, Lori
Annette Klem pled guilty to obtaining a controlled substance by deception, Idaho Code
§ 37-2734(a)(3); and two counts of attempting to obtain a controlled substance by deception, I.C.
§§ 37-2734(a)(3), 18-306. The district court sentenced Klem to a unified term of four years,
with two years determinate, for the obtaining a controlled substance by deception conviction and
two consecutive, two-year indeterminate terms for the attempting to obtain a controlled
substance by deception convictions. The district court then suspended the sentences and placed
Klem on probation.     Subsequently, Klem incurred a new criminal charge and admitted to




                                               1
violating terms of her probation. The district court revoked probation, executed the underlying
sentences, and retained jurisdiction.
       In docket number 39795, Klem pled guilty to grand theft, I.C. §§ 18-2403(1),
18-2407(1)(b), 18-204. The district court sentenced Klem to a unified term of ten years, with
three years determinate, ordered the sentence to run concurrently with Klem’s other sentences,
and retained jurisdiction.
       After Klem completed a period of retained jurisdiction, the district court suspended
Klem’s sentences and placed her on probation in all four cases. Shortly thereafter, the district
court found that Klem violated terms of her probation. Consequently, the district court revoked
probation and executed the underlying sentences in all four cases. Klem filed Idaho Criminal
Rule 35 motions for reduction of her sentences, which the district court denied. Klem now
appeals, contending the district court abused its discretion by revoking probation and executing
her underlying sentences without modification and by denying her Rule 35 motions. All four
cases are consolidated on appeal.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues that
are properly made part of the record on appeal. Id.
       The court may, after a probation violation has been established, order that the suspended
sentence be executed or, in the alternative, the court is authorized under Idaho Criminal Rule 35
to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at 327; State v. Marks, 116 Idaho


                                                 2
976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also order a period of retained
jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d 1244, 1248 (2010). A court’s
decision not to reduce a sentence after revoking probation will be disturbed on appeal only upon
a showing that the trial court abused its discretion. State v. Hannington, 148 Idaho 26, 27, 218
P.3d 5, 7 (Ct. App. 2009); Marks, 116 Idaho at 978, 783 P.2d at 317.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). When we review a sentence that is
ordered into execution following a period of probation, we will examine the entire record
encompassing events before and after the original judgment. Hanington, 148 Idaho at 29, 218
P.3d at 8. We base our review upon the facts existing when the sentence was imposed as well as
events occurring between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Klem’s underlying sentences without modification. Therefore, the orders revoking
probation and requiring execution of Klem’s previously suspended sentences are affirmed.
       We next review the district court’s denial of Klem’s Idaho Criminal Rule 35 motions. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.           State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
the new information submitted with Klem’s Rule 35 motion, we conclude no abuse of discretion
has been shown. Therefore, the district court’s orders denying Klem’s Rule 35 motions are
affirmed.




                                                3